Name: 82/122/EEC: Commission Decision of 18 February 1982 terminating the anti-dumping procedure concerning imports of polyester/cotton sheets and pillowcases from the USA
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-02-20

 Avis juridique important|31982D012282/122/EEC: Commission Decision of 18 February 1982 terminating the anti-dumping procedure concerning imports of polyester/cotton sheets and pillowcases from the USA Official Journal L 048 , 20/02/1982 P. 0030 - 0031*****COMMISSION DECISION of 18 February 1982 terminating the anti-dumping procedure concerning imports of polyester/cotton sheets and pillowcases from the USA (82/122/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 therof, After hearing the opinions expressed by the Advisory Committee set up under that Regulation; Whereas in April and June 1981 respectively, the Commission received complaints from the British Textile Employers' Association and the Irish Textiles Federation on behalf of the United Kingdom and Irish manufacturers of polyester/cotton sheets and pillowcases; Whereas United Kingdom and Irish production of the products accounted for approximately 50 % of EEC production and the remaining EEC producers, represented by Eurocoton, supported the complaints; Whereas approximately 80 % of US exports of the like product to the Community are supplied to the UK and Irish markets; Whereas, since the complaints provided sufficient evidence of dumping in respect of like products originating in the United States and of material injury resulting therefrom, the Commission accordingly announced, by a notice published in the Official Journal of the European Communites (2) the initiation of a procedure concerning imports of polyester/cotton sheets and pillowcases originating in the United States and commenced an investigation of the matter; Whereas the Commission officially so advised the exporters and importers concerned, representatives of the exporting country and the complainants; Whereas the Commission has given all parties directly concerned the opportunity to make known their views in writing and to be heard orally; whereas several of the importing and exporting parties concerned have taken these opportunities; Whereas the complainants, the importers and the exporters known to be concerned and the representatives of the exporting country have had the opportunity to inspect non-confidential information made available to the Commission but did not avail themselves of this opportunity; Whereas, in the course of the procedure, the Commission sought and verified all information it deemed to be necessary and carried out inspections at the premises of all US manufacturers known to be concerned viz. Burlington Industries Inc., the Bibb Company, Cannon Mills Inc., Dan River Inc., Fieldcrest Mills Inc., M. Lowenstein Corporation, Springs Mills Inc., J. P. Stevens and Company Inc., Thomaston Mills Inc., West Point Pepperell Ine.; Whereas inspections were also carried out at the premises of certain US exporters or brokers viz. Dalton Mercantile Corporation, Household Industrial Trading Corporation, New Era Export Company Incorporated, Janaco Textile Corporation; Whereas the offices of a number of EEC importers were also visited and inspections carried out at Atlantic Household Textiles, Breenpride Ltd, Kingsley and Forrester Ltd, John Lewis and Company Ltd and J. E. Turner and Sons Ltd; Whereas the investigations relating to US exporters covered more than 90 % of all imports of the products concerned to the Community during the reference period; Whereas investigations regarding injury were carried out at the premises of the complainants (Courtaulds Ltd, Dorma Sheets Ltd, Lonrho Textiles Ltd and Vantona Textiles Ltd, in the United Kingdom and Constellation Ltd and Slane Manufacturing Company Ltd in Ireland); Whereas, to ascertain if dumping was being carried out by the US producers the Commission compared on a transaction by transaction basis their prices for exports to the Community with their prices on the US domestic market; whereas, where prices varied in transactions relating to one product during a time period within which a comparison was made the normal value was taken as a weighted average domestic price which was compared with individual export prices; whereas these comparisons were made regarding prices at the ex-factory level of like products supplied at similar times during the period July 1980 until June 1981; whereas the selling prices were adjusted where necessary to take account of differences in selling and ancillary costs and the terms and conditions of sale; whereas these adjustments took account of certain cooperative advertising costs where the producers showed clearly that these related only to sales of the products themselves by an individual retail outlet and which were incurred by means of a rebate on specific sales of these products to that retailer; Whereas, on this basis, the investigation revealed that, in the case of every company concerned, the prices for exports to the Community were not less than the relevant normal values; Whereas exports to the Community of the products in question were therefore not being dumped; Whereas, in these circumstances, the procedure concerning imports of polyester/cotton sheets and pillowcases originating in the United States of America should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping procedure in respect of polyester/cotton sheets and pillowcases originating in the United States of America is hereby terminated. Done at Brussels, 18 February 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No C 157, 26. 6. 1981, p. 2.